UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                                     )
            v.                       ) Criminal No. 14-005 (ESH)
                                     )
JAMES W. GREENE, JR.,                )
                                     )
                  Defendant.         )
___________________________________ )

                                            ORDER

       In a hearing before Magistrate Judge Kay on February 3, 2014, defendant James W.

Greene, Jr., entered a plea of guilty. On February 21, 2014, the magistrate judge issued a Report

and Recommendation advising the Court to accept defendant=s plea. Counsel have as of this date

stated that they have no objection to the Report and Recommendation. Accordingly, the Court

hereby adopts the recommendation of the magistrate judge and accepts defendant’s guilty plea.

       SO ORDERED.

                                                                /s/
                                                    ELLEN SEGAL HUVELLE
                                                    United States District Judge

Date: March 10, 2014